Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are “a receiver….” as recited in claims 1 and 7, “a first obtaining unit….” as recited in claims 1, 2, 3, 4 and 14, “a second obtaining unit….” as recited in claims 1 and 14, “a first determination unit….” as recited in claims 1, 2, 3, 4, 6, and 7, “a first notification unit….” as recited in claim 1, “a travel route obtaining unit….” as recited in claim 2, “a second determination unit….” as recited in claim 2, “a travel time period obtaining unit….” as recited in claims 3, 4, and 5, “a third determination unit….” as recited in claim 3, “a fourth determination unit….” as recited in claim 4, “a predictor….” as recited in claims 6 and 7, “a fifth determination unit….” as recited in claim 6, “a sixth determination unit….” as recited in claim 7, “a second notification unit….” as recited in claim 9, “a setting unit….” as recited in claims 9, “an input unit….” as recited in claim 10, “a transmitter….” as recited in claim 14, “a determination unit….” as recited in claim 14, and “a notification unit….” as recited in claim 14.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
Regarding “a receiver….”, “a first obtaining unit….”, “a second obtaining unit….”, “a first determination unit….”, “a first notification unit….”, “a travel route obtaining unit….”, “a second determination unit….”, “a travel time period obtaining unit….”, “a third determination unit….”, “a fourth determination unit….”, “a predictor….”, “a fifth determination unit….”, “a sixth determination unit….”, “a second notification unit….”, “a setting unit….”, “an input unit….”, “a transmitter….”, “a determination unit….”, “a notification unit….”, the specification states on page 25-28 and 44 that all these components can be part of ECU 200, and ECU 200 can be a single processor or “each component may be implemented by dedicated hardware” . Thus, the structure of all the units will be interpreted as at least a single processor.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 10, 11, 12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugiyama (Machine translation of JP 2015073369 A).

Regarding claim 1, Sugiyama teaches  A notification controller that controls a notification apparatus that gives a notification to a driver of an electrically powered vehicle including an externally chargeable power storage, the notification controller comprising:
{Para [0024] “The aggregator 30 uses the vehicle information received from each of the electric vehicles 20 and the predicted result of the power excess / deficiency period and the excess / shortage amount of power received from each of the power management systems 10 to estimate the excess or deficiency of power. An electric vehicle 20 that can contribute to smoothing is selected. And the information (electric power PCS guidance information) which urges the connection to charge / discharge PCS11 of the facility is notified to the selected electric vehicle 20.”
}
a receiver that receives a leveling signal that requests power leveling; 
{Para [0017] “Further, the power management system 10 is a time zone in which excess or deficiency of power occurs in the facility under jurisdiction from the predicted value of the power generation amount by the solar power generation system 12, the predicted value of the power demand by the load device 14 and the remaining battery capacity of the storage battery 13. (Power over / under period) and the over / under amount of power (over / under power) at that time are predicted. Then, the power management system 10 notifies the aggregator 30 that manages the power supply and demand in the smart grid system 1 over the Internet 40 via the Internet 40.”
}
a first obtaining unit that obtains a position of the electrically powered vehicle; a second obtaining unit that obtains a remaining amount of power stored in the power storage; 
{Para [0061] “The vehicle information acquisition device 204 acquires vehicle information such as the current position of the electric vehicle 20, the remaining amount and free capacity of the secondary battery 200, and the connection status with the charge / discharge PCS 11 (step S101). The vehicle information is recorded in the information management device 206, and is further transmitted by the information communication device 205 to the aggregator 30 via the base station 41 and the Internet 40 (step S102).”
}
a first determination unit that determines, when the receiver receives a prescribed leveling signal, whether the electrically powered vehicle can participate in the power leveling at a prescribed participation spot, based on at least one of timing of start and timing of end of power leveling indicated by the prescribed leveling signal, the position of the electrically powered vehicle obtained by the first obtaining unit, and the remaining amount of power stored in the power storage obtained by the second obtaining unit; 
{Para [0061-0062] “The vehicle information acquisition device 204 acquires vehicle information such as the current position of the electric vehicle 20, the remaining amount and free capacity of the secondary battery 200, and the connection status with the charge / discharge PCS 11 (step S101). The vehicle information is recorded in the information management device 206, and is further transmitted by the information communication device 205 to the aggregator 30 via the base station 41 and the Internet 40 (step S102).

Thereafter, the power PCS guidance information is notified by the aggregator 30 to the electric vehicle 20 selected as one that can contribute to the power smoothing. The information communication device 205 receives the power PCS guidance information notified to the vehicle (step S103). The vehicle information received by the information communication device 205 is recorded in the information management device 206. As described above, in the power PCS guidance information, the position and identification number of the charge / discharge PCS 11 for prompting connection, the time when arrival to the charge / discharge PCS 11 is desired, connection to the charge / discharge PCS 11 and cooperation in power smoothing Incentives etc. are included.”
Where it is implied by the language used that the position, battery charge, and connection status are all information used in the selection of a vehicle that can contribute to power smoothing, e.g. power leveling.
}
and a first notification unit that causes, when the first determination unit determines that the electrically powered vehicle can participate, the notification apparatus to perform first notification processing for inviting the electrically powered vehicle to go to the prescribed participation spot. 
{Para [0063] “The information management device 206 sends the recorded power PCS guidance information to the display unit 207, and the display unit 207 cooperates with the route information to the charge / discharge PCS 11 for which connection is prompted, the time when arrival is desired, and power smoothing. The user is notified of the notification of the electric power PCS guidance information by displaying the incentive or the like in the case of having been performed (step S104).”
}

Regarding Claim 10, Sugiyama teaches The notification controller according to claim 1, further comprising an input unit that accepts input of the prescribed participation spot by a user.
{Para [0063-0064] “The information management device 206 sends the recorded power PCS guidance information to the display unit 207, and the display unit 207 cooperates with the route information to the charge / discharge PCS 11 for which connection is prompted, the time when arrival is desired, and power smoothing. The user is notified of the notification of the electric power PCS guidance information by displaying the incentive or the like in the case of having been performed (step S104).
When the user accepts the power PCS guidance information, the information communication apparatus 205 acquires a power supply and demand plan from the power management system 10 that manages the charge / discharge PCS 11 to be connected this time (step S105). The power supply and demand plan acquired by the information communication device 205 is recorded in the information management device 206.”

The user accepting the guidance information can be interpreted as the user inputting that the indicated PCS, e.g. prescribed participation spot, is acceptable. The notification controller is then responding to the user acceptance so it can be interpreted as accepting the input.
}

Regarding claim 11, Sugiyama teaches The notification controller according to claim 1, wherein the prescribed leveling signal is the leveling signal in response to which the power leveling is started before prescribed timing.
{Para [0062] “Thereafter, the power PCS guidance information is notified by the aggregator 30 to the electric vehicle 20 selected as one that can contribute to the power smoothing. The information communication device 205 receives the power PCS guidance information notified to the vehicle (step S103). The vehicle information received by the information communication device 205 is recorded in the information management device 206. As described above, in the power PCS guidance information, the position and identification number of the charge / discharge PCS 11 for prompting connection, the time when arrival to the charge / discharge PCS 11 is desired, connection to the charge / discharge PCS 11 and cooperation in power smoothing Incentives etc. are included.”
}
Regarding claim 12, Sugiyama teaches The notification controller according to claim 1, wherein the notification apparatus includes at least one of a meter panel of the electrically powered vehicle, a car navigation system mounted on the electrically powered vehicle, a display provided on a windshield of the electrically powered vehicle, a smart speaker mounted on the electrically powered vehicle, an indicator that gives a notification by a state of illumination in the electrically powered vehicle, and a portable terminal.
{para [0018] “Here, it is assumed that a plurality of electric vehicles 20 belong to the smart grid system 1. As shown in FIG. 2, the electric vehicle 20 includes a secondary battery 200, a motor 201, a motor control device 202, an auxiliary device 203, a vehicle information acquisition device 204, an information communication device 205, an information management device 206, a display 207,” 
Para [0026] “Furthermore, the information management device 206 sends the power PCS guidance information to the display 207. The display unit 207 displays, based on the power PCS guidance information, route information to the charge / discharge PCS 11 to which connection is prompted, a time when arrival is desired, an incentive for cooperation with power smoothing, and the like.”
A display that shows route information can be considered a car navigation system.
}
Regarding claim 14, Sugiyama teaches  A notification controller that controls a notification apparatus that gives a notification to a driver of an electrically powered vehicle including an externally chargeable power storage, the notification controller comprising:
{Para [0024] “The aggregator 30 uses the vehicle information received from each of the electric vehicles 20 and the predicted result of the power excess / deficiency period and the excess / shortage amount of power received from each of the power management systems 10 to estimate the excess or deficiency of power. An electric vehicle 20 that can contribute to smoothing is selected. And the information (electric power PCS guidance information) which urges the connection to charge / discharge PCS11 of the facility is notified to the selected electric vehicle 20.”
}
a transmitter that transmits a leveling signal that requests power leveling to the electrically powered vehicle;
{Para [0062] “Thereafter, the power PCS guidance information is notified by the aggregator 30 to the electric vehicle 20 selected as one that can contribute to the power smoothing. The information communication device 205 receives the power PCS guidance information notified to the vehicle (step S103). The vehicle information received by the information communication device 205 is recorded in the information management device 206. As described above, in the power PCS guidance information, the position and identification number of the charge / discharge PCS 11 for prompting connection, the time when arrival to the charge / discharge PCS 11 is desired, connection to the charge / discharge PCS 11 and cooperation in power smoothing Incentives etc. are included.”
}
first obtaining unit that obtains a position of the electrically powered vehicle; a second obtaining unit that obtains a remaining amount of power stored in the power storage;
{Para [0061] “The vehicle information acquisition device 204 acquires vehicle information such as the current position of the electric vehicle 20, the remaining amount and free capacity of the secondary battery 200, and the connection status with the charge / discharge PCS 11 (step S101). The vehicle information is recorded in the information management device 206, and is further transmitted by the information communication device 205 to the aggregator 30 via the base station 41 and the Internet 40 (step S102).”
}
a determination unit that determines whether the electrically powered vehicle can participate in the power leveling at a prescribed participation spot, based on at least one of timing of start and timing of end of the power leveling, the position of the electrically powered vehicle obtained by the first obtaining unit, and the remaining amount of power stored in the power storage obtained by the second obtaining unit, the transmitter transmitting the leveling signal to the electrically powered vehicle when the determination unit determines that the electrically powered vehicle can participate; 
{Para [0061-0062] “The vehicle information acquisition device 204 acquires vehicle information such as the current position of the electric vehicle 20, the remaining amount and free capacity of the secondary battery 200, and the connection status with the charge / discharge PCS 11 (step S101). The vehicle information is recorded in the information management device 206, and is further transmitted by the information communication device 205 to the aggregator 30 via the base station 41 and the Internet 40 (step S102).

Thereafter, the power PCS guidance information is notified by the aggregator 30 to the electric vehicle 20 selected as one that can contribute to the power smoothing. The information communication device 205 receives the power PCS guidance information notified to the vehicle (step S103). The vehicle information received by the information communication device 205 is recorded in the information management device 206. As described above, in the power PCS guidance information, the position and identification number of the charge / discharge PCS 11 for prompting connection, the time when arrival to the charge / discharge PCS 11 is desired, connection to the charge / discharge PCS 11 and cooperation in power smoothing Incentives etc. are included.”
Where it is implied by the language used that the position, battery charge, and connection status are all information used in the selection of a vehicle that can contribute to power smoothing, e.g. power leveling.
}
and a notification unit that causes, when the transmitter transmits a prescribed leveling signal to the electrically powered vehicle, the notification apparatus to perform notification processing for inviting the electrically powered vehicle to go to the prescribed participation spot.
{Para [0063] “The information management device 206 sends the recorded power PCS guidance information to the display unit 207, and the display unit 207 cooperates with the route information to the charge / discharge PCS 11 for which connection is prompted, the time when arrival is desired, and power smoothing. The user is notified of the notification of the electric power PCS guidance information by displaying the incentive or the like in the case of having been performed (step S104).”
}


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama (Machine translation of JP 2015073369 A) in view of Javaid (US 20200215929 A1).

Regarding Claim 2, Sugiyama teaches The notification controller according to claim 1. Sugiyama further teaches further comprising: a travel route obtaining unit that obtains a travel route from the position of the electrically powered vehicle obtained by the first obtaining unit to the prescribed participation spot;
 {Para [0026] “Furthermore, the information management device 206 sends the power PCS guidance information to the display 207. The display unit 207 displays, based on the power PCS guidance information, route information to the charge / discharge PCS 11 to which connection is prompted, a time when arrival is desired, an incentive for cooperation with power smoothing, and the like.”

In order for a route to displayed it has to be first obtained.
}

Sugiyama does not teach, and a second determination unit that determines whether the electrically powered vehicle can reach the prescribed participation spot by traveling in accordance with the travel route, without increasing the remaining amount of power stored in the power storage by external charging, wherein when the second determination unit determines that the electrically powered vehicle cannot reach the prescribed participation spot, the first determination unit determines that the electrically powered vehicle cannot participate in the power leveling. 

However, Javaid teaches and a second determination unit that determines whether the electrically powered vehicle can reach the prescribed participation spot by traveling in accordance with the travel route, without increasing the remaining amount of power stored in the power storage by external charging, wherein when the second determination unit determines that the electrically powered vehicle cannot reach the prescribed participation spot, the first determination unit determines that the electrically powered vehicle cannot participate in the power leveling.
{Para [0048] “Based on this finding, the system then, in step 140, displays options for the user. If the vehicle has sufficient charge to arrive at the destination, the user interface will indicate this. If the vehicle has excess of charge, the system may prompt the user to enter a sell mode. If the vehicle has less charge than is perceived to be sufficient to arrive at the destination, the system may provide a prompt asking the user whether he would prefer to stop for a charge at a charging station, or to attempt to find a partner who will sell electric power in a dynamic connection.”

Where the vehicle can only provide power, e.g. participate in power leveling, if there is sufficient energy to reach its destination, e.g. prescribed participation spot.
}

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sugiyama to incorporate the teachings of Javaid to determine that the vehicle can provide power if it can make it to the participation spot without external charging because it would be both wasteful and inconvenient for a vehicle to charge its battery from the grid simply to go to a separate station to discharge its battery back into the grid. (energy will be lost to heat and time will be wasted going to the charging station.)


Regarding Claim 6, Sugiyama teaches The notification controller according to claim 1. Sugiyama further teaches further comprising: a predictor that predicts an arrival-timing SOC that represents the remaining amount of power stored in the power storage at timing of arrival of the electrically powered vehicle at the prescribed participation spot;
 {Para [0038] “The average battery remaining amount extraction unit 52 extracts the charge / discharge history regarding the charge / discharge PCS 11 that the vehicle is scheduled to connect this time from the charge / discharge history of the secondary battery 200 managed by the information management device 206. The average value (average battery remaining amount) of the battery remaining amount in the period connected to the charge / discharge PCS 11 in the past is calculated. Then, based on the result, the adjustment direction of the remaining battery amount of the secondary battery 200 is determined. For example, if the average battery remaining amount is higher than a predetermined threshold, it is considered that the charge / discharge PCS 11 is highly likely to receive a charge instruction, so the adjustment direction is set to a decreasing direction. Conversely, if the average battery remaining amount is lower than the threshold value, it is considered that the charge / discharge PCS 11 is highly likely to receive a discharge instruction, so the adjustment direction is set to the increase direction. As a result, the remaining battery capacity or available battery capacity that can contribute to power smoothing is secured in the secondary battery 200.”
}

Sugiyama does not teach, and a fifth determination unit that determines whether the arrival-timing SOC predicted by the predictor is within a first range, wherein when the fifth determination unit determines that the arrival-timing SOC is out of the first range, the first determination unit determines that the electrically powered vehicle cannot participate in the power leveling. 

However, Javaid teaches and a fifth determination unit that determines whether the arrival-timing SOC predicted by the predictor is within a first range, wherein when the fifth determination unit determines that the arrival-timing SOC is out of the first range, the first determination unit determines that the electrically powered vehicle cannot participate in the power leveling.
{Para [0046] “In step 130, the system compares the amount of power required to reach the destination to the amount available in the battery. The system may interact with the navigation system to determine the route that the vehicle is to take, and may also have access to a database, or a plurality of databases, which store information about the route and the current conditions, such as the road type, speed limits, current traffic, the weather, the power needs of a heating and/or cooling system, and so forth, that will impact how much charge is expected to be consumed by the vehicle as it traverses the route. In some aspects, data from numerous vehicles may be reported to the marketplace server, which may use machine learning to improve the energy use estimate. In another instance, the processor of the vehicle itself may have a machine learning capability, and may provide improved estimates, particularly as the system learns the tendencies and patterns of the various users who drive it over a course of months or years.”
Para [0048] “Based on this finding, the system then, in step 140, displays options for the user. If the vehicle has sufficient charge to arrive at the destination, the user interface will indicate this. If the vehicle has excess of charge, the system may prompt the user to enter a sell mode. If the vehicle has less charge than is perceived to be sufficient to arrive at the destination, the system may provide a prompt asking the user whether he would prefer to stop for a charge at a charging station, or to attempt to find a partner who will sell electric power in a dynamic connection.”

Where the vehicle being estimated to have access charge upon reaching it destination is what determine if the vehicle can sell power, e.g. participate in power leveling.
}

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sugiyama to incorporate the teachings of Javaid to determine if the vehicle has sufficient charge upon predicted arrival in order to participate in power leveling because it is convenient to the user. If the vehicle does not have sufficient charge it could become stranded or diminish the vehicles battery health.

Regarding Claim 7, Sugiyama in view of Javaid teaches The notification controller according to claim 6. Sugiyama further teaches further comprising: a decision unit that determines a second range narrower than the first range, based on a content of the power leveling represented by the prescribed leveling signal received by the receiver; a sixth determination unit that determines, when the first determination unit determines that the electrically powered vehicle can participate, whether the arrival-timing SOC predicted by the predictor is within the second range determined by the decision unit; and a second notification unit that causes, when the sixth determination unit determines that the arrival-timing SOC is not within the second range, the notification apparatus to perform second notification processing for inviting the driver to modify a condition for travel of the electrically powered vehicle so as to bring the arrival-timing SOC closer to the second range.
{Para [0028-0031] Where the amount of charge of the vehicle battery is being adjusted to meet a preferred level of charge upon arrival at the PCS. The adjustment is by means of adjusting vehicle settings or adjusting vehicle route.
}

Claim(s) 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama (Machine translation of JP 2015073369 A) in view of Fujimoto (US 20200149902 A1).

Regarding Claim 3, Sugiyama teaches The notification controller according to claim 1.


Sugiyama does not teach, further comprising: a travel time period obtaining unit that obtains a travel time period required for reaching the prescribed participation spot from the position of the electrically powered vehicle obtained by the first obtaining unit; and a third determination unit that determines whether the electrically powered vehicle can reach the prescribed participation spot before start of the power leveling, based on the timing of start of the power leveling and the travel time period obtained by the travel time period obtaining unit, wherein when the third determination unit determines that the electrically powered vehicle cannot reach the prescribed participation spot, the first determination unit determines that the electrically powered vehicle cannot participate in the power leveling. 

However, Fujimoto teaches further comprising: a travel time period obtaining unit that obtains a travel time period required for reaching the destination from the position of the electrically powered vehicle obtained by the first obtaining unit; and a third determination unit that determines whether the electrically powered vehicle can reach the destination before start of the task, based on the timing of start of the task and the travel time period obtained by the travel time period obtaining unit, wherein when the third determination unit determines that the electrically powered vehicle cannot reach the destination, the first determination unit determines that the electrically powered vehicle cannot participate in the  task.
{Para [0083] “The plan setting unit 330 extracts a plurality of vehicles 200 within a predetermined range from the current place of the user from among vehicles of which allocation has not been determined by referring to the vehicle operation information 386. At this time, the plan setting unit 330, as will be described later, may select vehicles of which allocation has been determined. The plan setting unit 330 selects a vehicle 200 that can arrive at the destination from the riding location of the user U at a desired arrival time among the extracted vehicles 200 on the basis of the destination data 384.”

Sugiyama already teaches the prescribed participation spot as a destination and power leveling to be the task to be completed at the destination.
}

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sugiyama to incorporate the teachings of Fujimoto to disqualify participation based on not being able to arrive in a timely fashion because if vehicle is not able to arrive on time its utility in solving the task can be reduced which is inconvenient. 

Regarding Claim 4, Sugiyama teaches The notification controller according to claim 1.

Sugiyama does not teach, further comprising: a travel time period obtaining unit that obtains a travel time period required for reaching the prescribed participation spot from the position of the electrically powered vehicle obtained by the first obtaining unit; and a fourth determination unit that determines whether the electrically powered vehicle can reach the prescribed participation spot before end of the power leveling, based on the timing of end of the power leveling and the travel time period obtained by the travel time period obtaining unit, wherein when the fourth determination unit determines that the electrically powered vehicle cannot reach the prescribed participation spot, the first determination unit determines that the electrically powered vehicle cannot participate in the power leveling. 

However, Fujimoto teaches further comprising: a travel time period obtaining unit that obtains a travel time period required for reaching the destination from the position of the electrically powered vehicle obtained by the first obtaining unit; and a fourth determination unit that determines whether the electrically powered vehicle can reach the destination before end of the task, based on the timing of end of the task and the travel time period obtained by the travel time period obtaining unit, wherein when the fourth determination unit determines that the electrically powered vehicle cannot reach the destination, the first determination unit determines that the electrically powered vehicle cannot participate in the task.
{Para [0083] “The plan setting unit 330 extracts a plurality of vehicles 200 within a predetermined range from the current place of the user from among vehicles of which allocation has not been determined by referring to the vehicle operation information 386. At this time, the plan setting unit 330, as will be described later, may select vehicles of which allocation has been determined. The plan setting unit 330 selects a vehicle 200 that can arrive at the destination from the riding location of the user U at a desired arrival time among the extracted vehicles 200 on the basis of the destination data 384.”

Sugiyama already teaches the prescribed participation spot as a destination and power leveling to be the task to be completed at the destination.
}

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sugiyama to incorporate the teachings of Fujimoto to disqualify participation based on not being able to arrive in a timely fashion because if vehicle is not able to arrive on time its utility in solving the task can be reduced which is inconvenient. 

Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama (Machine translation of JP 2015073369 A) in view of Fujimoto (US 20200149902 A1) and Takada (Machine translation of JP 2012080748 A).

Regarding Claim 5, Sugiyama in view of Fujimoto teaches The notification controller according to claim 3.

Sugiyama in view of Fujimoto does not teach, wherein the travel time period obtaining unit calculates the travel time period based on a history of travel of the electrically powered vehicle. 

However, Takada teaches wherein the travel time period obtaining unit calculates the travel time period based on a history of travel of the electrically powered vehicle.
{Para [0015] “A step of acquiring a price or power demand amount via the communication network, a charge / discharge location where the electric vehicle has stopped in the past, and a travel time in which the own vehicle's arrival time and departure time at the charge / discharge location are accumulated. A step of storing a history, a step of extracting the charging / discharging location, the arrival time and the departure time from the travel history, and the power price or the power between the extracted arrival time and the departure time. A step of determining a start time and an end time of charging and discharging of the in-vehicle storage battery according to a demand amount; Method of controlling charge and discharge of a vehicle-mounted battery, characterized in that it comprises the steps of charging and discharging at the start time and end time of charging and discharging of the battery is provided.”

Para [0074] “As described above, according to the control method for the in-vehicle storage battery of the embodiment of the present invention, the control unit 12 extracts the accumulated data of the travel history of the own vehicle stored in the in-vehicle navigation device, and automatically Since a charge / discharge schedule can be established, it is convenient and a charge / discharge schedule adapted to the car life of the user can be established.”
}

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sugiyama in view of Fujimoto to incorporate the teachings of Takada to have travel time be based on travel history because it is convenient to have the travel times be based around the schedule of the user (Takada Para [0074] “As described above, according to the control method for the in-vehicle storage battery of the embodiment of the present invention, the control unit 12 extracts the accumulated data of the travel history of the own vehicle stored in the in-vehicle navigation device, and automatically Since a charge / discharge schedule can be established, it is convenient and a charge / discharge schedule adapted to the car life of the user can be established.”)

Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama (Machine translation of JP 2015073369 A) in view of Takada (Machine translation of JP 2012080748 A).

Regarding Claim 8, Sugiyama teaches The notification controller according to claim 1.

Sugiyama does not teach, wherein the prescribed participation spot is a non-public charging facility.

However, Takada teaches wherein the prescribed participation spot is a non-public charging facility.
{Para [0060] “In this charge / discharge schedule determination process, as shown in FIG. 5, first, in step S undefined 21, the vehicle is connected to the power network, and power price information is acquired from the power company server 33 via the communication network 32. Note that the reference charge / discharge locations described above are stored in the storage unit 17 in advance by the user. Reference charging / discharging locations include homes, companies where users work, gyms for shopping, shopping centers, hospitals, and the like.”
}

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sugiyama to incorporate the teachings of Takada to perform power leveling at a non-public charging facility because private charging /discharging facilities such as at home or at work are common places that the user visits and spends an extended period of time thereby increasing convenience to the user during power leveling.


Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama (Machine translation of JP 2015073369 A) in view of Rosene et al. (US 20200262307 A1; hereinafter known as Rosene).

Regarding Claim 9, Sugiyama teaches The notification controller according to claim 1.

Sugiyama does not teach, further comprising a setting unit that selects one of a plurality of predetermined locations and sets the selected location as the prescribed participation spot in the notification controller, wherein the setting unit selects one of the plurality of locations based on at least one of the position of the electrically powered vehicle, a direction of travel of the electrically powered vehicle, a travel route of the electrically powered vehicle, and current time.

However, Takada teaches further comprising a setting unit that selects one of a plurality of predetermined locations and sets the selected location as the prescribed participation spot in the notification controller, wherein the setting unit selects one of the plurality of locations based on at least one of the position of the electrically powered vehicle, a direction of travel of the electrically powered vehicle, a travel route of the electrically powered vehicle, and current time.
{Para [0026] “Responsive to receiving/determining the trip destination, at operation 204, the mobile device 128 selects a charging station 176 near the destination. The mobile software 146 may be configured to display charging stations 176 in the order of closest to the destination and let the user to manually select one or more charging stations 176. Alternatively, the mobile software 176 may be configured to automatically select the charging stations 176 using predefined rules such as by distance from the destination or by preconfigured user preferences.”
}

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sugiyama to incorporate the teachings of Rosene to select the plug in location based on the travel route of the vehicle because it increases convenience to the user as setting the plug in location close to the final destination of the vehicle reduces detour amount.

Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama (Machine translation of JP 2015073369 A) in view of Gotou et al. (Machine translation of JP 2018207590 A; hereinafter known as Gotou).

Regarding Claim 13, Sugiyama teaches The notification controller according to claim 1.

Sugiyama does not teach, An electrically powered vehicle comprising the notification controller

However, Gotou teaches An electrically powered vehicle comprising the notification controller.
{Para [0053] “…. Further, for example, the power input / output upper limit value and the chargeable / dischargeable capacity of the battery 1 A are determined based on the specifications of the rapid charge / discharge device 5. Also, based on the time when the power adjustment amount is required, the arrival time of the EV 1 to the charging spot is determined. Next, the recruiting condition generating unit 115 generates a recruiting condition and distributes it to each EV 1 (step S 42). Each EV 1 obtains recruitment conditions. In each EV 1, the in-vehicle device calculates the power input / output value of the battery 1 A, the capacity that the battery 1 A can charge and discharge, the travel time based on the current position of each EV 1 and the travel distance to the predetermined charging spot, (Step S 401). When satisfying the recruitment condition, information (application information) to the effect of participation in V 2 G together with information such as the power input / output value, the chargeable / dischargeable capacity, the traveling time, etc. is determined , And transmits it to the management server 10A (step 402). …. The EV selection unit 116 notifies the acceptance decision to the in-vehicle device of the EV 1 selected via the communication unit 120. Upon receiving the notice of acceptance decision, the EV 1 starts moving by automatic operation and moves to the charging spot (step S 403).”

Where the vehicle receives conditions for participating in power leveling and then determines of whether the conditions for participating in power leveling met. This determination can be made off charge of the battery and location of the vehicle and charging spot. 
}

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sugiyama to incorporate the teachings of Gotou to have the notification controller on the vehicle because 1) it would be obvious to try as computing is commonly distributed and could be performed just as easily at a vehicle rather than a server. 2) having the notification controller be present on the vehicle reduces amount of data that is required to be transmitted as the vehicle is a moving object whose location and state of charge can be constantly changing. Performing the determination process on the vehicle can eliminate the requirement of transmitting state of charge and location data as this data is already available to the vehicle.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MATTA whose telephone number is (571)272-4296. The examiner can normally be reached Mon - Fri 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.M./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668